Citation Nr: 1243060	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

Although the Board remanded this claim in May 2011, for the reasons discussed below another remand is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed chloracne due to in-service exposure to Agent Orange.  In this regard, his service treatment records show that his skin was clinically evaluated as normal at an examination in October 1965 and at his separation examination in February 1971. 

At an August 1989 VA compensation examination tattoos were noted.  Notably, neither chloracne nor any other acneform disease was noted or otherwise reported.  A March 1990 Agent Orange examination also showed that the Veteran's skin was normal, and did not include any reports of acneform disease or symptoms.  

During a November 2005 Agent Orange examination the Veteran was diagnosed with chloracne, and the examiner opined that the disorder was probably be related to Agent Orange exposure. 

Since the Veteran served in the Republic of Vietnam he is presumed to have been exposed to Agent Orange and other herbicides.  The pertinent law, however, provides that to be entitled to service connection on a presumptive basis chloracne must be shown to have been compensably disabling within a year of the Veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309 (2012).  Given that chloracne was not compensably disabling until 2005 or later, entitlement to service connection on a presumptive basis is not warranted. 

Nevertheless, because service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service; and because presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection, the Board in May 2011, found that the evidence warranted further development.  The Board emphasized that the 2005 VA examiner was a physician's assistant who provided no rationale for the opinion offered, and therefore requested a VA examination by a board certified dermatologist. 

On remand, the Veteran was afforded a VA examination in May 2011, with an addendum in July 2011.  Unfortunately, both reports were prepared by an individual who is a staff physician who has not provided any evidence showing that he is a board certified dermatologist.  Thus, the May 2011 VA examination did not conform to the requirements of the remand, Stegall v. West, 11 Vet. App. 268 (1998), and a new medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination by a board certified dermatologist.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The board certified dermatologist must specify in her/his report that the claims file and Virtual VA records have been reviewed.  Following the examination and a review of all of the evidence, the board certified dermatologist must opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that any diagnosed skin disorder, to include chloracne, is related to the Veteran's service, to include exposure to Agent Orange.  A complete rationale must be provided.  

2.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, implement corrective procedures.  The RO must ensure that the examiner has documented her/his consideration of Virtual VA.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to chloracne.  All applicable laws, regulations, and theories of entitlement must be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


